Case 18-00273   Doc 19-5   Filed 01/06/19 Entered 01/06/19 12:58:13   Desc Exhibit
                                  E Page 1 of 4




                EXHIBIT E
Case 18-00273    Doc 19-5        Filed 01/06/19 Entered 01/06/19 12:58:13                                Desc Exhibit
                                        E Page 2 of 4


                       Deposition of Chris E. Carhart - November 25, 2013                                                    1




                      IN   THE    CIRCUIT      COURT            OF    M I LWA U K E E        COUNTY

                                           S TAT E         OF       WISCONSIN




        C A R H A R T- H A L A S K A I N T E R N AT I O N A L ,
        L L C a n d H A L A S K A I N T E R N AT I O N A L , I N C . ,

                                   P l a i n t i f f s ,

        C A R H A R T, I N C . , a n d C H R I S E . C A R H A R T,

                                  Defendants                  and
                                  Third-Party                   Plaintiffs,

                                                                           Case       No.        12-CV-000613

        CHRISTOPHER G. HALASKA,

                                   Third-Party Defendant.




                                 Deposition of CHRIS E. CARHART

                                  M o n d a y, N o v e m b e r 2 5 t h , 2 0 1 3


                                                     9 : 11         a.m.




                                     HINSHAW           &       CULBERTSON             LLP
                           100 East Wisconsin Avenue, Suite 2600
                                        Milwaukee,                   Wisconsin




                           Reported by Loretta L. Stoeckmann, RPR



                                                                www.GramannReporting.com • 414.272.7878 Gramann
                                                                                  Innovation ■ Expertise ■ Integrity REPORTING
Case 18-00273                             Doc 19-5                           Filed 01/06/19 Entered 01/06/19 12:58:13                                                                    Desc Exhibit
                                                                                    E Page 3 of 4
 Carhart-Halaska International, LLC. et al vs.                                                                                                                                Deposition of Chris E. Carhart
 Carhart, Inc. et al                                                                                                                                                                     November 25,2013
  D e p o s i t i o n o f C H R I S E . C A R H A R T, 1 1 / 2 5 / 1 3 P a g e 2                                              Deposition of CHRIS E. CARHART, 11/25/13
   1 D e p o s i t i o n o f C H R I S B . C A R H A R T, a w i t n e s s                                                       1                                             REQUESTS
   2 in the above-entitled action, taken at the instance of

   3 the Plaintiffs and Third-Party Defendant, pursuant to                                                                          ITEM                              REQUESTED                                    PA O E

   4 Chapter 804 of the Wisconsin Statutes, pursuant to                                                                             ERP            software              in          native          foirm            73
                                                                                                                                    Ye a r s delinquent of  company   registration  94
   5 Notice, before Loretta I>. Stoeckmann, RPR and Notary                                                                          Sales       to    American     Hydraulics      179
                                                                                                                                    Supporting documentation for expenses/receipts 182
   6 Public in and for the State of Wisconsin, at HINSBAW &                                                                         Mrs.        Carhart's          emails          off        hard    drive          193
                                                                                                                                    Documents regarding                    settlement/purchase                of    242
   7 CULBERTSON LLP, 100 Bast Wisconsin Avenue, Suite 2600,                                                                             MRO claim
                                                                                                                                    Carhart,               Inc.,              bank              records              243
   8 Milwaukee, Wisconsin, on the 25th day of November,
   9 2013, commencing at 9:11 a.m. and concluding at
  10 4:59 p.m.
  11                  APPBARANCBS:

  12      CADE                   LAW,              LLC,             by
                                       Mr. Nathaniel Cade, Jr.
  13           P. O .                 Box      170887
                                         Milwaukee,               Wisconsin                     53217
  14   Appeared                     on       behalf               of     the                Plaintiffs                 and
                                         Third-Party Defendants.
                                     HINSHAW & CULBBRTSON LLP, by
  16          Mr.                 To m i s l a v             Z.               Kusmanovic
                                         100 Bast Wisconsin Avenue, Suite 2600
  17       Milwaukee,                              Wisconsin                               53202
                                       Appeared          on       behalf          of       the    Defendants            and
  18                Third-Party                                    Plaintiffs.
  19     ALSO                  P R E S E N T:            Mr.            Sheldon                     Bankier.

 20                                                                     INDEX


       E X A M I N AT I O N         BY




                  c o n t a i n e d (i C
                                       n osnefipdaer n
                                                     a tt iea lt r p
                                                                   ano sr tciroi n
                                                                                 p t of rf o tmr apnasgcer i p1 t4 3i ,s
                  line 6 to page 143, line 17.)



 Deposition of CHRIS E. CARHART, 11/25/13                                                                                     D e p o s i t i o n o f C H R I S E . C A R H A R T, 1 1 / 2 5 / 1 3 P a g e 5
                                                     E   X     H    I    B    I        T    S
                                                                                                                               1 TRANSCRIPT OF PROCEEDINGS
                                                                                                 PA O E         IDENTIPIBD
                                                                                                                               2 CHRIS E. CARHART, called as a witness
       No.                 1         Operating                     agreement                               of          20
                           Carhart-Halaska                    International,   LLC                                             3 herein, having been first duly sworn on oath, was
       No.                         2                              Withdrawn                                             49
       No.        3         10/25/12   Letter                  from   Mr.   Carhart                              to     66     4 e x a m i n e d a n d t e s t i fi e d a s f o l l o w s ;
                           Mr.   Halaska
       No.                 4      Second                      amended                            answer                 74     5         E X A M I N AT I O N
       No.            5          Corporation                  fi l e  detail  report                                   92
       No.             6          Defendants                      and   Third-Party                                    94      6    BY      MR.       CADE:

       No.          7
                           Plaintiffs'
                               Beijing
                                                    Initial
                                                   Kaihuai
                                                                         Disclosures
                                                                        esq>loyee                         list        107      7 Q. Good morning, Mr. Carhart.
       No.          8          Beijing             Carhart               employee                         list        11 5
       No.        9         3/8/13   Letter                 from          Mr.              LaDien           to        11 7     8 A. Morning.
       No.       10
                           Mr.   Schmidt
                           Defendants' Response to Plaintiffs'                                                        121      9 Q. For the record, could you please state and spell
                           First Request for Production of
                           D o c u m e n t s
                                                                                                                              10 your name?
       No.       11        Defendants' Response to Plaintiffs' 127                                                            11 A. Chris E. Carhart, C-A-R-H-A-R-T.
                           First Request for Admissions
       No.        12        Defendants/Third-Party Plaintiffs' 128                                                            12 Q. And what is your home address?
                           Response to Plaintiffs' Third and
                           Third-Party Defednant's Second Requests                                                            13 A. 621 Seaview Court, Unit P-2, Marco Island,
                           for    Production             of  Documents
       No.                        13                     Parts         list                                           128     14 Florida.
       NO.         14       Oefendants/Third-Party Plaintiffs' 179
                           Response to Plaintiffs and Third-Party                                                             15 Q. And you previously lived in Illinois?
                           Defendant's              Second          Set           of        Written
                           Interrogatories and Plaintiff's Fifth                                                              16 A. Yes, I did.
                           and Third-Party Defendant's Fourth
              Requests                                                                                                        17    Q. When did you sell that house, or do you still own
       No. IS D e f e n d a n tfor Production
                                s' R e s p o n s e s oft oDocuments
                                                           Plaintiffs' 194
                           First Set of Interrogatories and                                                                   18     that property?
                           Requests to Produce Directed to Defendsmts
       Mo. 16 Defendants/Third-Party Plaintiffs' 251                                                                          19    A. We still own that property, but I changed
                           Response to Plaintiffs' and Third-Party
                           Defendant's              First         Set        of            Written                            20    residency, I believe, in 2011.
                           Interrogatories and Plaintiffs' Fourth
                           and Third-Party Defendant's Third Requests                                                         21    Q. 2011, okay. You've been deposed before, correct?
                           for Production  of   Documents
       No.        17        8/14/12  Email    from  Mr.   Carhart                                               to    253     22 A. Yes, I have.
                           Mr.         Halaska
                                                                                                                              23 Q. How many times, sir?
                                         (Original exhibits attached to original                                              2 4 A . I b e l i e v e f o u r o r fi v e t i m e s .
                  transcript. Copies of exhibits attached to
                  copies ox transcripts.)                                                                                     25 Q. Okay. In relation ~ I know there was one in


 Min-l-ScriptC")                                                                                          Gramann Reporting, Ltd.                                                                    (l)Pages2-5
Case 18-00273                      Doc 19-5            Filed 01/06/19 Entered 01/06/19 12:58:13                                         Desc Exhibit
                                                              E Page 4 of 4
 Carhart-Halaska International, LLC. et al vs. Deposition of Chris E. Carhart
 Carhart,                                  Inc.                 et                        al                     November                                25,2013
 D e p o s i t i o n o f C H R I S E . C A R H A R T, 11 / 2 5 / 1 3 P a g e 1 9 8   D e p o s i t i o n o f C H R I S E . C A R H A R T, 11 / 2 5 / 1 3 P a g e 2 0 0

   1 A . Ye s . h e i s .                                                              1 Illinois, as opposed to your Marco Island,
  2    Q. When did he begin working for Carhart, Inc.?                                2 Florida?
  3    A. Within the last year.                                                       3 A.      Ye s .
  4    Q. Do you know where Mr. Biallis was previously?                               4   Q. Do you know why that is?
  5    A. He's in private practice.                                                   5   A. That's where we're staying right now when we
  6    Q. And it says not an employee, holds the title of                             6   answered these interrogatories.
  7    vice president?                                                                7   Q. Was in Naperville?
   8 A . Ye s .
   9        Q.         Can          you             explain     that?           J ^Q^Okay^What do you consider your residence to be?
 10 A. He's on the — on the registration for the company J                           10 A. Our legal residence is Marco Island, Florida.
 11 w i t h t h e S t a t e o f I l l i n o i s .                                    11 Q. Okay. So your tax returns are filed—
 12 Q. Okay. He's the registered agent?                                              12 A. Marco Island, Florida.
 13 A. And he's listed as vice president in that capacity                            13 Q. ~ your state ~ the State of Florida ~ they
 14 there.                                                                           14 don't have an income tax, but to the extent you
 15    Q. Okay. But he's not an employee?                                            15 have claim anything, it's through the State of
 16    A. He doesn't receive a salary from the company, no                           16 Florida?
 17    Q. So is he essentially like on a retainer?                                   17 A. That's correct.
 18    A. That's the best way to explain it, yes.                                    18 MR. KUZMANOVIC: Individually?
 19    Q. I mean, you call him in on an as-needed basis?                             19 MR. CADE: Well, individually, yes. To
 20    A.     Ye s .                                                                 20 the extent there's ~ the corporation, it's still
 21 Q. And he is in Illinois, if I recall correctly?                                 21 Illinois.
 22 A. That's correct.                                                               22 THE WITNESS: The corporation is still
 23 O. In fact, he is the one on Exhibit 5 who ~                                     23 in Illinois.
 24 St. Charles, Illinois,correct?                                                   24    BY     MR.      CADE:
 25 A. Correct.                                                                      25 Q. Correct. But to the extent it flows down to you

 D e p o s i t i o n o f C H R I S E . C A R H A R T, 11 / 2 5 / 1 3 P a g e 1 9 S   D e p o s i t i o n o f C H R I S E . C A R H A R T. 11 / 2 5 / 1 3 P a g e 2 0 1

  1 Q. And he's the one who ~                                                         1   as an individual from the corporation, that's
  2 A. Reinstated the company, yes.                                                   2   through the State of Florida?
  3 Q. He's actually listed as secretary on ~ for the                                 3   A. I'm personally a resident of the State of Florida.
  4 State of Illinois. They consider him to be the                                    4    Q. Correct.
  5 secretary for the corporation.                                                    5   A. My wife is personally a resident in the State of
  6 A. Okay. That may be the way they record things.                                  6   Florida, and the corporation is still registered
  7 Q. I don't know. I'm not holding you to it, but ~
  8 A. I only receive the information on how he recorded                              8 CJ. Turning to Interrogatory No. b, the answer after
  9 himself. I only reported to you what I understood                                 9 the objections indicates that the Carhart, Inc.,
 10 to be accurate information.                                                      10 the only location of its bank account is still the
 11 Q. Okay. So he's not an employee, but he has the                                 11 MB Financial Bank in Aurora, Illinois?
 12 title vice president?                                                            1 2 A . Ye s .
 1 3 A . Ye s .                                            13 Q. Okay. Carhart, Inc., has no other bank
 14    Q. Okay. Looking at Interrogatory No. 3, the answer 1 4 a c c o u n t s ~
 15    essentially says there's only two corporations      15   A.     No.

 16    that you, meaning Chris Carhart or Carhart, Inc..   16 Q. — anywhere in the United States?
 17    as it's defined, have an ownership interest in;     17 A. No.
 18    Carhart Incorporated and Carhart-Halaska            18 Q. What about globally? Does it have any bank
 19 International, LLC. Is that fair?                                                19 accounts outside of the United States?
 2 0 A . Ye s .                                                                      20 A. Carhart Incorporated, no.
 21     Q. Okay. Looking at exhibit ~ I'm sorry, at                                  21 Q. Okay. This — and I apologize, sir, for not
 22    Interrogatory No. 4, and same thing I've asked                                22 looking it up ahead of time, but I got a fair
 23    for, you know, who the employees are. What I'm                                23 amount of data in a short-term. This account
 24    curious is, you have both yourself and your wife                              24 No. 108568400 ~
 25    listed as having your location is in Naperville,                              2 5 A . Ye s .



 Min-r-Scriptl';                                                  Gramann Reporting, Ltd.                                                    (50) Pages 198 ■ 201
